Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 5/17/2022.
b.    	Claims 1-8 and 10-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-8 and 10-20 are allowed as the prior art of record, the combined teaching of SIEBEL and DUBEY and Achin fails to disclose the features in a particular manner as claimed.
	SIEBEL discloses systems, methods, and devices for a cyberphysical (IoT) software application development platform based upon a model driven architecture and derivative IoT SaaS applications are disclosed herein. The system may include concentrators to receive and forward time-series data from sensors or smart devices. The system may include message decoders to receive messages comprising the time-series data and storing the messages on message queues. The system may include a persistence component to store the time-series data in a key-value store and store the relational data in a relational database. The system may include a data services component to implement a type layer over data stores. The system may also include a processing component to access and process data in the data stores via the type layer, the processing component comprising a batch processing component and an iterative processing component.
	DUBEY discloses certain example embodiments described herein relate to techniques for managing "bad" or "imperfect" data being imported into a database system. That is, certain example embodiments provide a lifecycle technology solution that helps receive data from a variety of different data sources of a variety of known and/or unknown formats, standardize it, fit it to a known taxonomy through model-assisted classification, store it to a database in a manner that is consistent with the taxonomy, and allow it to be queried for a variety of different usages. Some or all of the disclosed technology concerning auto-classification, enrichment, clustering model and model stacks, and/or the like, may be used in these and/or other regards. 
	Achin discloses a predictive modeling method may include determining a time interval of time-series data; identifying one or more variables of the data as targets; determining a forecast range and a skip range associated with a prediction problem represented by the data; generating training data and testing data from the time-series data; fitting a predictive model to the training data; and testing the fitted model on the testing data. The forecast range may indicate a duration of a period for which values of the targets are to be predicted. The skip range may indicate a temporal lag between the time period corresponding to the data used to make predictions and the time period corresponding to the predictions. The skip range may separate input data subsets representing model inputs from subsets representing model outputs, and separate test data subsets representing model inputs from subsets representing validation data.
	However, the combined teaching of SIEBEL and DUBEY and Achin fails to teach  receiving, at a business rules framework agent platform, information from a business data database that stores transaction business information of the enterprise along with existing structures, rules, and classification recommendations; 5Application No.: 16/737,338 executing, by the business rules framework agent platform, supervised machine learning to generate industry agnostic relationship scores and classification scores based on the received information; optimizing, by the business rules framework agent platform using relation graph-based evaluation, data and table structures in accordance with the taxonomy data and the classification scores; storing the optimized data and table structures in a rules and configuration database; identifying, by a business configuration and rules mapper platform, business configuration data and business rules classification data based on the optimized data and table structures; and using the identified business configuration data and business rules classification data to automatically update the existing structures, rules, and classification recommendations in the business data database, generating, by a scoring module platform, an output including a data longevity value; and classifying the transaction business information of the business data database based on the updated existing structures, rules, and classification recommendations in the business data database and the output of the scoring module platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168